UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6935



LUTHER JENKINS, IV,

                                                Plaintiff - Appellant,

          versus


W. F. DALIUS, Warden; D. FONDREN, Captain;
EDUARDO CAMACHO, Captain; LIEUTENANT DODSON,
SIS; MR. GIGLIOTTI, Kitchen Supervisor,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-03-271-5-H)


Submitted:   August 14, 2003                 Decided:   August 22, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Luther Jenkins, IV, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Luther Jenkins, IV, appeals the district court’s order denying

relief on his Bivens* complaint under 28 U.S.C. § 1915(e)(2)(B)

(2000).   We have reviewed the record and find that this appeal is

frivolous.    Accordingly, we dismiss the appeal for the reasons

stated by the district court.   See Jenkins v. Dalius, No. CA-03-

271-5-H (E.D.N.C. filed May 13, 2003 & entered May 14, 2003).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




     *
       Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).


                                 2